Case 1:18-cv-03368-RLY-MPB Document 27 Filed 05/30/19 Page 1 of 2 PageID #: 171



                    IN THE UNITED STATES DISTRICT COURT
                           Southern District of Indiana
                              Indianapolis Division


 CHRISTOPHER McCALLEY and                       )
 MARILYN McCALLEY, Individually and as          )
 Parents of PATRICK McCALLEY, Deceased,         )
                                                ) Case No. 1:18-cv-3368-RLY-MPB
                    Plaintiffs,                 )
                                                )
       v.                                       )
                                                )
 CARMEL CLAY SCHOOL CORPORATION,                )
 doing business through the Board of School     )
 Trustees of the Carmel Clay Schools,           )
 CARMEL HIGH SCHOOL,                            )
 CITY OF CARMEL,                                )
 TOBY STEELE,                                   )
 NICHOLAS WAHL, and                             )
 CARMEL POLICE OFFICER PHIL HOBSON,             )
                                                )
                    Defendants.                 )


                 NOTICE OF APPEARANCE OF COUNSEL

 To:   The Clerk of Court and all parties of record

       I am admitted or otherwise authorized to practice in this court, and I appear

 in this case as counsel for:

              City of Carmel; and

              Carmel Police Officer Phil Hobson
Case 1:18-cv-03368-RLY-MPB Document 27 Filed 05/30/19 Page 2 of 2 PageID #: 172




 Date: May 30, 2019                   Respectfully submitted,

                                      TRAVELERS STAFF COUNSEL INDIANA

                                By:   /s/ Frederick A. Roetter
                                      Frederick A. Roetter, 11310-49
                                      280 East 96th Street, Suite 325
                                      Indianapolis, IN 46240
                                      Mailing Address: P. O. Box 64093
                                                          St. Paul, MN 5564-0093
                                      PH (317) 818-5120
                                      froetter@travelers.com



                           CERTIFICATE OF SERVICE

       I hereby certify that the foregoing document was filed electronically using
 the Case Management/Electronic Case Files (“CM/ECF”) system and served via
 the CM/ECF system upon registered counsel of record on May 30, 2019.


                                      By:   /s/ Frederick A. Roetter
                                            Frederick A. Roetter, 11310-49

 TRAVELERS STAFF COUNSEL INDIANA
 280 East 96th Street, Suite 325, Indianapolis, IN 46240
 Mailing Address: P. O. Box 64093, St. Paul, MN 55164-0093
 PH (317) 818-5120
 FX (317) 818-5124
 froetter@travelers.com

 FAR:mr




                                        2
